DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 05/09/2022.
Claims 1, 4, 5, 8, 10, 13, 18, 20 are amended.
Claims 1 – 20 are presented for examination.

Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Response to Arguments

Claim 1: The Applicant has amended the claims and states the art of record does not make obvious the limitations of: “... obtaining, by a computing system comprising one or more computing devices, data indicative of an autonomous vehicle to be tested within a simulation associated with a service entity, the data indicative of the autonomous vehicle comprising an indication of autonomous software stack used by the autonomous vehicle...” and “... initiating, by the computing system, the simulation of the autonomous vehicle within the simulation environment, the initiating comprising executing the autonomy software stack of the autonomous vehicle at the simulation environment...”

In particular; the Applicant characterizes the references and then concludes that “none of the cited references teach or suggest any sort of autonomy software stack for an autonomous vehicle, let alone initiating simulation of an autonomous vehicle that involves “executing the autonomy software stack of the autonomous vehicle at the simulation environment.”

In response, while the Examiner disagrees with certain aspects of the Applicant’s characterization of the prior art, the characterizations are not relevant to the argument or the findings of fact. While Shaheen-2018 clearly teaches to test movement behaviors of a ridesharing or an autonomous vehicle (page 25) and further teaches that the findings of their experiment is “important evidence for the utilization of agent-based techniques in autonomous vehicle and ridesharing service modeling and simulation “ and that “the difference between autonomous vehicle and ridesharing service modeling is negligible” which teaches that the differences between Shaheen_2018’s ridesharing modeling and simulation and an autonomous vehicle modeling and simulation are negligible. Therefore, making autonomous vehicle modeling and simulation obvious to one of ordinary skill in the art.

Further; the Examiner notes that Lau_2004 teaches to perform software interoperability testing (par 6, par 8, par 9, par 10) and teaches to gather “a set of operating parameters for the service component and collecting hardware and software parameters” and using “the collected hardware and software parameters” to provision testing (par 14) and that these computing systems which are being testing may include “mobile computing devices” (par 24). Therefore; Lau_2004 makes obvious to obtain “the data indicative of the [mobile computing device] comprising an indication of an software stack used by the [mobile computing device]” as claimed in claim 1 but does not explicitly teach that the software stack is of an “autonomous vehicle.”

Further, because Lau_2004 teaches to perform a simulation (par 43), Lau_2004 makes obvious “the initiating executing the [mobile computing device] software stack of the [mobile computing device] at the simulation environment” as claimed in claim 1 but does not explicitly teach that the software stack is of an “autonomous vehicle.”

Nevertheless; while Shaheen_2018 teaches to apply the ridesharing simulations to autonomous vehicles and while an autonomous vehicle is a mobile computing device and while  Lau_2004 teaches to gather software parameters that is used to provision testing of complex computing devices that include mobile computing devices these references do not explicitly teach initiating executing the software stack of an autonomous vehicle. 

Therefore; the rejection is withdrawn. Nevertheless; a new ground of rejection is presented below.

Claim 13: The Applicant argues that they have amended claim 13 to recite limitations similar to claim 1.

In response; as outlined above for claim 1 the rejection is withdrawn; however, a new ground of rejection is presented below. 


Claim 20: The Applicant argues that they have amended claim 20 to recite: “... a vehicle integration platform comprising one or more processors, the vehicle integration platform configured to facilitate message communication among a plurality of autonomous vehicles, the plurality of autonomous vehicles comprising a real world autonomous vehicle operating in a real world environment and a simulated autonomous vehicle...” and that Figure 2 of Scheidt_2015 does not make this obvious.

In particular the Applicant argues that “if the SUT is a real world autonomous vehicle, FIG. 2 fails to show any simulated autonomous vehicles” and “for at least these reasons, Applicant submits that there is no prima facie obviousness of claim 20.

In response, the argument is not persuasive. Scheidt_2015 teaches a complex simulation environment that has a mixture of simulated vehicles/agents and real vehicles. 

For example, page 6 teaches to have “... a Synthetic Forces Generator (SFG) provides the representation of the virtual and constructive entities in the SUT’s operational environment. For cases where it is desired that these virtual or constructive entities exhibit autonomous behaviors themselves, a SFG Autonomy Manager is provided that can interface autonomy engines directly to synthetic players. Bridges are also provided to link external entities (i.e., live players, virtual cockpits) into the operational environment representation. For completeness, TACE also provides both sensor and communication models to ensure that all operational capabilities are properly represented in the synthetic forces...”

Additionally; the abstract teaches that one motivation of the disclosed system is to improve the safety of testing the “behaviors and complexity of the interactions that can occur among multiple autonomous systems”. Further; 5 states that “ABM is hardly a new idea. In fact, early instantiations of the ABM concept were introduced as early as the 1970... due to the increasing complexity of modern test environments and a growing need within the U.S. Department of Defense (DoD) to study the collective performance of multiple interacting autonomous unmanned vehicles in a System-of-System (SoS) context, ABM was a very natural fit for the core design strategy that would underlie the TACE system...”

Therefore; Scheidt_2015 clearly teaches that it is well-known to test multiple autonomous unmanned vehicles as a system-of-systems and that TACE includes a mixture of virtual and real autonomous vehicles in addition to simulated and real humans.

Because of these teachings Scheidt_2015 makes obvious “the plurality of autonomous vehicles comprising a real world autonomous vehicle operating in a real world environment and a simulated autonomous vehicle.”



End Response to Arguments


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 13, 14, 15, 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lau_2004 (US 2004/0128651) in view of Constine_2015 (Uber’s API now Lets Other Apps Add a Ride Request Button, but not competitors too, December 2, 2015) in view of Lensmar_2013 (Testing the API Backend of your mobile solution, January 18, 2013) in view of Uber_Sandbox_2017 (Sandbox, downloaded from waybackmachine august 7, 2017) in view of Shaheen_2018 (Simulating the Ridesharing Economy: The individual agent metro-washington area ridesharing model (IAMWARM), 2018) in view of Levinson_2022 (10,401,852 Filed 2016).

Claim 1. Lau_2004 makes obvious “A computer-implemented (FIG. 1) method (FIG. 2) for [computing service, provisioning, and interoperability testing], the method (par 2: “… software, hardware, and system testing and to methods of determining… capacities to deliver computing services or whether to adopt or not to adopt a new software tool or application… for testing services provisioning or interoperability of software tools and applications within a wide range of computing environments… to complex information technology (IT) environments to data centers and web-based networks, in a manner that tests proposed software additions… with existing software and computing architectures…”) comprising: obtaining, by a computing system comprising one or more computing devices, data indicative of an [system, tool, or application] to be tested (par 27: “… functions to gather operating parameters for the requesting device (such as existing software and hardware components and configurations) and to store these to memory 114 as test parameters…”) within a [interoperability testing system] (FIG 1, par 15: “… interoperability testing system…”) associated with a service entity ( par 4: “in today’s economy, businesses operate in computer-centric environments. Business functions, such as financial accounting, inventory management, business transaction, employee portal, and customer relationship management, all require a suitable computing infrastructure or environment. Computing services provided by these infrastructures…” NOTE: businesses which perform business transactions with customers through computing services provided by their computing infrastructure are business service entities.) 
; 

assessing, by the computing system, one or more systems of the service entity (par 6: “for software migration and provisioning to be successful, the added or modified software tool needs to be compatible with the hardware in the system… and also, interoperable with the existing or planned software tools, applications, and operating system of the computer system upon which it will be installed and operated…”; par 29: “… testing agent 112 further performs testing of the proposed software tool or application based on the created testing model… by selecting a set of interoperability tests 118 and by comparing the raw test parameters 116 within the testing model 120 with the proposed software tool or application. The results of such testing may be quantitative (such as simple go/no-go or pass/fail results) and/or be qualitative (such as technically compatible but results in reduced operating effectiveness… a test report generator…”) 
initiating, by the computing system, the  [test] of the 



ystems of the service entity during the [test] (FIG 2 block 240: “apply tests to hardware component or software”).

While Lau_2004 teaches a computerized testing system (FIG 1) and that in some embodiments one of the tests may include a load simulator (par 43) and while this may properly be found to imply to one of ordinary skill in the art to test the system using a simulator, this does not explicitly teach an autonomous vehicle simulator.

Additionally; while Lau_2004 teaches to test “enterprise servers” (FIG. 7) and to test “complex information technology (IT) environments to data centers (par 2, 4) and servers and mainframes (par 24), and while this may properly be found to imply to one of ordinary skill in the art to test “backend” systems of the business, Lau_2004 does not explicitly recite “backend” systems.

Therefore; Lau_2004 does not explicitly teach “autonomous vehicle service assignment simulation” nor “autonomous vehicle” nor “simulation” nor “that data indicative of the autonomous vehicle comprising an indication of an autonomy software stack used by the autonomous vehicle”
nor “generating, by the computer system, a simulation environment for the simulations; generating, by the computing system, an autonomous vehicle within the simulation environment based at least in part on the data indicative of the autonomous vehicle” nor “backend” nor “via an application programming interface platform having one or more functional calls defined to be accessed by a third party autonomous vehicle or a managing entity of third party autonomous vehicles” nor “simulation” nor “autonomous vehicle within the simulation environment, the initiating comprising executing the autonomy software stack of the autonomous vehicle at the simulation environment; and providing, by the computing system, the autonomous vehicle access to one or more services of the one or more backend systems of the service entity” nor “simulation.”

Constine_2015; however, makes obvious “autonomous vehicle service assignment” (page 1: “… Ride Request Botton… developers can more easily plug in an SDK with a few lines of code to add a Ride Request Button to their apps that deep-links into Uber’s app…”) and “third party vehicle or a managing entity of third party vehicle” (page 2: “… third party… partners for its API… Uber first launched its API last August with a handful of partners like OpenTable and TripAdvisor… Hilton soon joined…” NOTE: partners such as OpenTable, TripAdvisor, and Hilton which use the API are third party entities which facilitate the hailing of a vehicle and therefore are entities involved in the management of the hailed vehicle at least to the extent that they manage the provisioning of the vehicle for the users of their app) and “ access to one or more services of the one or more  system” (page 1: “… add a Ride Request Button to their apps that deep-link into Uber’s app… tell Uber that its user wants and UberPool, not a pricey Uber Black Car…” NOTE: this teaches that the app uses the API to access the ride request service and provide information that accesses the preference of UberPool vs Uber Black services).

Lau_2004 and Constine_2015 are analogous art because they are from the same field of endeavor called software. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Lau_2004 and Constine_2015. The rationale for doing so would have been that Lau_2004 teaches to perform integration and interoperability testing with software applications within an IT environment prior to performing a migration/integration to determine the likelihood of success (par 6, 7, 9) and avoid interferences or lack of interoperability or system crashes. Constine_2015 teaches to put ride request features into third party software applications which then deep-link into Uber’s IT environment. Therefore it would have been obvious to combine Lau_2004 and Constine_2015 for the benefit of testing the deep-link integration of the ride share button with Uber’s IT environment to ensure there is no interference, lack of interoperability, or system crashes to obtain the invention as specified in the claims.

Lau_2004 and Constine_2015 does not explicitly teach “autonomous” vehicle service assignment “simulation” nor “autonomous vehicle” nor “simulation” nor “that data indicative of the autonomous vehicle comprising an indication of an autonomy software stack used by the autonomous vehicle”
nor “generating, by the computer system, a simulation environment for the simulations; generating, by the computing system, an autonomous vehicle within the simulation environment based at least in part on the data indicative of the autonomous vehicle” nor “backend” nor “via an application programming interface platform having one or more functional calls defined to be accessed by a third party autonomous” nor “autonomous vehicles” nor “simulation” nor “autonomous vehicle” nor “backend system” nor “simulation” nor “autonomous vehicle within the simulation environment, the initiating comprising executing the autonomy software stack of the autonomous vehicle at the simulation environment; and providing, by the computing system, the autonomous vehicle access to one or more services of the one or more backend systems of the service entity”


Lensmar_2013 makes obvious “backend” and “backend system” and “3rd party” (page 1: “… API Backend” and “3rd party”).

Lau_2004 and Constine_2015 and Lensmar_2013 are analogous art because they are from the same field of endeavor called software. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Lau_2004 and Lensmar_2013. The rationale for doing so would have been that Lau_2004 teaches to perform integration and interoperability testing with software applications within an IT environment prior to performing a migration/integration to determine the likelihood of success (par 6, 7, 9) and avoid interferences or lack of interoperability or system crashes. Lensmar_2013 teaches “if you are building mobile applications today, chances are high that they are getting their data of logic from a bunch of backend Web APIs” and that API testing should be part of quality lifecycle because “we all know that quality is something that needs to be infused into your projects (page 2). Therefore it would have been obvious to combine Lau_2004 and Lensmar_2013 for the benefit of testing 3rd party apps to ensure there is no interference, lack of interoperability, or system crashes to obtain the invention as specified in the claims.

Lau_2004 and Constine_2015 and Lensmar_2013 does not explicitly teach “autonomous” vehicle service assignment “simulation” nor “autonomous vehicle” nor “simulation” nor “that data indicative of the autonomous vehicle comprising an indication of an autonomy software stack used by the autonomous vehicle” nor “generating, by the computer system, a simulation environment for the simulations; generating, by the computing system, an autonomous vehicle within the simulation environment based at least in part on the data indicative of the autonomous vehicle” nor “via an application programming interface platform having one or more functional calls defined to be accessed by a third party autonomous” nor “autonomous vehicles” nor “simulation” nor “autonomous vehicle” nor “simulation” nor “autonomous vehicle within the simulation environment, the initiating comprising executing the autonomy software stack of the autonomous vehicle at the simulation environment; and providing, by the computing system, the autonomous vehicle access to one or more services of the one or more backend systems of the service entity”

Uber_Sandbox_2017 makes obvious “via an application programming interface platform having one or more functional calls defined to be accessed by a third party” (page 1 – 6: “Uber API Sandbox provides development endpoints for texting the functionality of an application without making calls to the production Uber platform…”).

Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 are analogous art because they are from the same field of endeavor called software. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Lau_2004 and Lensmar_2013. The rationale for doing so would have been that Lau_2004 teaches to perform integration and interoperability testing with software applications within an IT environment prior to performing a migration/integration to determine the likelihood of success (par 6, 7, 9) and avoid interferences or lack of interoperability or system crashes. Uber_Sandbox_2017 teaches to have a API development endpoints available for testing to functionality of applications without calling to the actual production system. Therefore it would have been obvious to combine Lau_2004 and Uber_Sandbox_2017 for the benefit of testing without interfering with the actual production system to ensure there is no interference, lack of interoperability, or system crashes to obtain the invention as specified in the claims.

Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 does not explicitly teach  “autonomous” nor “simulation” nor “autonomous vehicle” nor “simulation” “that data indicative of the autonomous vehicle comprising an indication of an autonomy software stack used by the autonomous vehicle” nor “generating, by the computer system, a simulation environment for the simulations; generating, by the computing system, an autonomous vehicle within the simulation environment based at least in part on the data indicative of the autonomous vehicle” nor “autonomous” nor “autonomous vehicles” nor “simulation” nor “autonomous vehicle” nor “simulation” nor “autonomous vehicle within the simulation environment, the initiating comprising executing the autonomy software stack of the autonomous vehicle at the simulation environment; and providing, by the computing system, the autonomous vehicle access to one or more services of the one or more backend systems of the service entity”

Shaheen_2018; however, makes obvious “autonomous” and “autonomous vehicle” (page 25: “… if one seeks to test movement behaviors of a ridesharing or an autonomous vehicle system, it should be tested under highly variable conditions in order to observe true emergent behavior…”; page 26: “… thus we consider the experiment and added piece of important evidence for the utilization of agent-based techniques in autonomous vehicle and ridesharing service modeling and simulation (theoretically the difference between autonomous vehicle and ridesharing service modeling is negligible from the modeler’s perspective”) and “simulation” (page 3: “agent-based simulation”; page 6 Fig 2; page 7 Fig. 3 page 9 Fig. 4) “generating, by the computer system, a simulation environment for the simulations (page 9 Figure 4 “load spatial data, and build environment from GIS File data); generating, by the computing system, an autonomous vehicle within the simulation environment based at least in part on the data indicative of the autonomous vehicle” (page 10: “driver agents are instantiated in the initial setup of the model according to a user input parameter and a random distribution set to uniform properties… of the geospatial model… the model run according to the aforementioned user set parameter… Driver agents are assigned a number of attributes at instantiation…”).

Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 are analogous art because they are from the same field of endeavor called software. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Constine_2015 and Shaheen_2018. The rationale for doing so would have been that Constine_2015 teaches to have a ride sharing integrated into software applications. Shaheen_2018 teaches to use agent-based simulations to test ridesharing and autonomous vehicle applications because they “should be tested under highly variable conditions in order to observe true emergent behaviors” (page 25).

Therefore it would have been obvious to combine Constine_2015 and Shaheen_2018 for the benefit of testing ridesharing and autonomous vehicle ridesharing applications with highly variable conditions in order to observe true emergent behavior to ensure the application is compatible with the Uber network to obtain the invention as specified in the claims.

Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 does not explicitly teach “that data indicative of the autonomous vehicle comprising an indication of an autonomy software stack used by the autonomous vehicle” nor “autonomous vehicle within the simulation environment, the initiating comprising executing the autonomy software stack of the autonomous vehicle at the simulation environment; and providing, by the computing system, the autonomous vehicle access to one or more services of the one or more backend systems of the service entity”

Levinson-2019 makes obvious  “that data indicative of the autonomous vehicle comprising an indication of an autonomy software stack used by the autonomous vehicle” and “autonomous vehicle within the simulation environment, the initiating comprising executing the autonomy software stack of the autonomous vehicle at the simulation environment; and providing, by the computing system, the autonomous vehicle access to one or more services of the one or more backend systems of the service entity” (Figure 28 block 2830 is a simulated autonomous vehicle block 2847 is the autonomous vehicle controller which is a software stack of the autonomous vehicle see col 30 lines 24 – 50. commands 2880 and data 2839 is obtained which is indicative of the autonomous vehicle. commands are an indication of an autonomous software stack because the commands are executed in software. See col 9 lines 24 – 50: “... autonomous vehicle logic 347 may be implemented in hardware and/or software... include a motion controller... a planner... a perception engine... and a localizer...” the simulated vehicle 2930 has access to the services of the backend system such as updated reference data 2827, teleoperating devices/agents 2804, 2808).

Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 and Levinson_2019 are analogous art because they are from the same field of endeavor called software. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Constine_2015 and Levinson-2019. The rationale for doing so would have been that Constine_2015 teaches to have a ride sharing integrated into software applications. Levinson_2019 teaches to have a backend teleoperator system that can provide support for ride sharing. Therefore it would have been obvious to combine Constine_2015 and Levinson_2019 for the benefit of supporting ridesharing applications with various backend services such as teleoperators that can help ensure the ridesharing service functions properly.

Claim 13. The limitations of claim 13 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1.

Claim 2. Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 and Levinson_2019 makes all the limitations of claim 1 obvious as outlined above. Uber_Sandbox_2017 also makes obvious “wherein the simulation environment is a sandbox that is configured to isolate the simulation from a real-world service assignment allocation by the service entity” (page 1: sandbox).

Claim 3. Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 and Levinson_2019 makes all the limitations of claim 1 obvious as outlined above. Constine_2015 makes obvious “wherein initiating the simulation of the vehicle comprises:
generating, by the computing system, a simulated service assignment for the vehicle and
assigning, by the computing system, the simulated service assignment to the vehicle “(page 1: “… ride request button… deep-links into the Uber’s app… including pickup location, destination, or what kind of Uber someone wants to take…” 

Further; Shaheen_2018 makes obvious “simulation” and “autonomous” vehicles (page 25, 26: “… utilization of agent-based techniques in autonomous vehicle and ridesharing service modeling and simulation…”) being assigned to give rides to passengers “to be performed within a simulated area” (page 5 Figure 1, page 6 Figure 2 where the simulated geographic region is Washington, page 7 Fig. 3 where the simulated geographic region is Washington).

Claim 4, 14. Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 and Levinson_2019 makes all the limitations of claim 3, 13 obvious as outlined above. Shaheen_2018 makes obvious “wherein initiating the simulation of the autonomous vehicle comprises:
generating, by the computing system, a simulated user for transportation by the autonomous vehicle within the simulated geographic area” (page 9 Figure 4: “load… riders at random shapefile locations…” page 8: “a rider agent is an agent who has been instantiated and can be picked up”)

generating, by the computing system, the simulated service assignment (page 9 Figure 4: “perform rider agent pickup” 

Constine_2015 makes obvious obtaining, by the computing system, data indicative of a simulated service request associated with the simulated user; and
generating, by the computing system, the simulated service assignment based at least in part on the simulated service request associated with the simulated user (“ride request button… sending users to Uber… pass along additional information… including pickup location, destination…”).

Shaheen_2018 page 9 teaches to check of any riders are within a vision parameter where a vision parameter is a distance. Because Constine_2015 teaches that ride request is based on a location and because Shaheen_2018 is tracking the location of driver vehicles it would be obvious to check if the requesting rider is close to a driver vehicle and then assign the vehicle to the rider for pickup as illustrated on page 9 Figure 4 of Shaheen_2018.

Claim 5, 15. Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 and Levinson_2019 makes all the limitations of claim 4, 14 obvious as outlined above. Constine_2015 also makes obvious “Wherein the simulated service request comprises an origin location of the simulated user and a destination location of the simulated user within a simulated geographic area, and wherein the simulated service assignment is based on the origin location and the destination location” (“ride request button… sending users to Uber… pass along additional information… including pickup location, destination…”).

Claim 6, 16. Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 and Levinson_2019 makes all the limitations of claim 5, 15 obvious as outlined above. Shaheen_2018 also makes obvious “Further comprising: monitoring, by the computing system, a performance of the simulated service assignment by the autonomous vehicle within the simulated geographic area” (page 7 Figure 3).

Claim 7, 17. Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 and Levinson_2019 makes all the limitations of claim 1, 16 obvious as outlined above. Shaheen_2018 makes obvious “wherein monitoring the performance of the simulated service assignment by the autonomous vehicle comprises: determining, by the computer system, the autonomous vehicle is traveling to the origin location of the simulated user; determining, by the computing system, that the autonomous vehicle has arrived at the origin location of the simulated user; and determining, by the computing system, that the autonomous vehicle has arrived at the destination location of the simulated user” (page 6 figure 2 car movements are being tracked in red and they turn white when the pick up a rider; page 9 figure 4 move to target cell, perform rider pickup; if currently carry a passenger driver agent identifies destination and goes that direction; page 11: “… picked up from their initialized location and successfully dropped off at their destination… variable for nearby riders and nearby drivers…”) Also Constine_2015 teaches that as part of the ride request to “pass along… pickup location, destination.”

Claim 8. Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 and Levinson_2019 makes all the limitations of claim 3 obvious as outlined above. Shaheen_2018 also makes obvious “Further comprising: identifying, by the computing system, a location of the autonomous vehicle within the simulated geographic area and a status of the autonomous vehicle, wherein the status indicates an availability of the autonomous vehicle to perform a simulated service assignment” (page 6 Fig 2: red = available white = assigned; page 9 Figure 4 move to target cell, any riders within vision parameter, if yes, assign to rider).

Claim 9, 18. Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 and Levinson_2019 makes all the limitations of claim 1, 17 obvious as outlined above. Shaheen_2018 also makes obvious “further comprising providing, by the computing system, data indicative of the simulated for display via a user interface of a display device” (page 7 Fig 3).

(2) Claims 10, 11, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 and Levinson_2019 in view of Evans_2013 (A Primer for Agent-Based Simulation and Modeling in Transportation Application, The Exploratory Advanced Research Program, US Department of Transportation, 2013).


Claim 10, 19. Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 and Levinson_2019 makes all the limitations of claim 1, 17 obvious as outlined above. Constine_2015 makes obvious “wherein obtaining data indicative of the autonomous vehicle to be tested within a simulation associated with a service entity comprises: obtaining, by the computing system, test scenario data indicative of parameters to be used within the autonomous vehicle service assignment simulation associated with the service entity via one or more [SDK] (page 1: “…. Ride Request Button… in an SDK… that deep-links into Uber’s app… including pickup location, destination…”) ,
Shaheen_2018 makes obvious “generating, by the computing system, simulation control data based on the test scenario data; and providing, by the computing system, the simulation control data to run one or more simulations based on the simulation control data” (page 9 Figure 4: “load original setting parameters”; “update… locations for driver, rider agents...”; page 10 “… driver agents are assigned a number of attributes at instantiation and some are assigned as the model is run situationally. Attributes include… driver destination, riders who are nearby, current passenger id…” NOTE:  Constine_2015 teaches ride request uses the SDK to pass along the rider location (and destination) and Shaheen_2018 teaches to instantiate the simulation and to also update the simulation with locations of riders then to pick up the riders the deliver them to a destination. Therefore this makes obvious to obtain from the vehicle service assignment parameters such as rider location/destination and to generate the simulation with parameters such as location/destination as control parameters).

Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 and Levinson_2019  does not explicitly teach a library.

Evans_2013; however, makes obvious “library” (Chapter 3, page 19: “… modeling tool kit… agent-based modeling.. software tool kit… they allow programmers to reuse classes (definition of objects) created by libraries… a library of software that implements the framework is also available as a simulation tool.. application programming interface API is provided to guide the use of state charts, variables, functions…” page 21: “… the NetLogo… a comprehensive library of models and a large collection of pre-written simulations… multiagent simulation library core in Java… it has a high quality number generator…”).

Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 and Levinson_2019 in view of Evans_2013 are analogous art because they are from the same field of endeavor called software. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Constine_2015 and Shaheen_2018 and Evans_2013
The rationale for doing so would have been that (1) Constine_2015 teaches have an ride request button for ride service assignment that uses and SDK (software toolkit) API to pass along the passenger location and destination and Evans_2013 teaches that software toolkits are a library of software that implements a framework including application programming interfaces to guide the use of state charts, variables, functions and other tools (Evans_2013 page 19) Therefore it would have been obvious to combine Constine_2015 and Evans_2013 for the benefit of using the active object classes to guide the use of, for example, state charts, variables, functions and other miscellaneous tools to obtain the invention as specified in the claims.

Further, it would have been obvious to combine Shaheen_2018 and Evans_2013 because Shaheen_2018 teaches to use NetLogo (page 6, 7, 8) to build their agent based simulator and Evans_2013 teaches that Netlogo includes and agent based software toolkit with “a comprehensive library of models and a large collection of prewritten simulations that can be used and modified”  (page 22 – 21). Therefore it would have been obvious to combine Shaheen_2018 and Evans_2013 for the benefit of using the software kits provided in NetLogo to control the agent based drivers in the simulation to obtain the invention as specified in the claims.

Claim 11. Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 and Levinson_2019 in view of Evans_2013 makes obvious all the limitations of claim 10 as outlined above. Constine_2015 also makes obvious “wherein obtaining the test scenario data indicative of parameters to be used within the autonomous vehicle service assignment simulation associated with the service entity, comprises: obtaining, by the computing system, the test data scenario programmatically via one or more interfaces programmed in a software development kit” (page 1: “SDK”).
Evans_2013 also makes obvious “wherein obtaining the test scenario data indicative of parameters to be used within the autonomous vehicle service assignment simulation associated with the service entity, comprises: obtaining, by the computing system, the test data scenario programmatically via one or more interfaces programmed in a software development kit” (Chapter 3, page 19: “… modeling tool kit… agent-based modeling.. software tool kit… they allow programmers to reuse classes (definition of objects) created by libraries… a library of software that implements the framework is also available as a simulation tool.. application programming interface API is provided to guide the use of state charts, variables, functions…” page 21: “… the NetLogo… a comprehensive library of models and a large collection of pre-written simulations… multiagent simulation library core in Java… it has a high quality number generator…” NOTE: Shaheen_2018 teaches to use NetLogo and Evans_2013 teaches NetLogo as a software toolkit.).

Claim 12. Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 and Levinson_2019 in view of Evans_2013 makes obvious all the limitations of claim 10 as outlined above. Evans_2013 also makes obvious “further comprising providing, by the computing system, simulation result data from the one or more simulations via the one or more libraries” (page 21 – 22: “… model library and an optional suite of visualization tools in 2D and 3D…run models… with various different kinds of visualization…”).


(3) Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheidt_2015 (Safe Testing of Autonomous Systems Performance, Interservice/Industry Training, Simulation, and Education Conference (I/ITSEC) 2015) in view of Evand_2013.

Claim 20. Scheidt_2015 makes obvious “A communication system, comprising:
a vehicle integration platform comprising one or more processors (Figure 2), the vehicle integration platform configured to facilitate message communication among a plurality of autonomous vehicles (abstract: “unmanned platforms… unmanned vehicles… autonomous unmanned vehicles. Autonomous systems…”; Figure 5); the plurality of autonomous vehicles comprising a real world autonomous vehicle operating in a real world environment and a simulated autonomous vehicle (page 6 teaches to have “... a Synthetic Forces Generator (SFG) provides the representation of the virtual and constructive entities in the SUT’s operational environment. For cases where it is desired that these virtual or constructive entities exhibit autonomous behaviors themselves, a SFG Autonomy Manager is provided that can interface autonomy engines directly to synthetic players. Bridges are also provided to link external entities (i.e., live players, virtual cockpits) into the operational environment representation. For completeness, TACE also provides both sensor and communication models to ensure that all operational capabilities are properly represented in the synthetic forces...”

Additionally; the abstract teaches that one motivation of the disclosed system is to improve the safety of testing the “behaviors and complexity of the interactions that can occur among multiple autonomous systems”. Further; 5 states that “ABM is hardly a new idea. In fact, early instantiations of the ABM concept were introduced as early as the 1970... due to the increasing complexity of modern test environments and a growing need within the U.S. Department of Defense (DoD) to study the collective performance of multiple interacting autonomous unmanned vehicles in a System-of-System (SoS) context, ABM was a very natural fit for the core design strategy that would underlie the TACE system...”

Figure 6 clearly illustrates a real world environment and Figure 5 clearly illustrates a mixture of entity types in the environment.

Therefore; Scheidt_2015 clearly teaches that it is well-known to test multiple autonomous unmanned vehicles as a system-of-systems and that TACE includes a mixture of virtual and real autonomous vehicles in addition to simulated and real humans.) a vehicle service test system including one or more interfaces to facilitate autonomous vehicle service simulations within the vehicle integration platform (Figure 2 double arrow lines between SUT, stimulator/watchdos, communication gateway; Figure 3 illustrates commands interacting with simulation agents), the vehicle service test system comprising an offboard trip testing system (Figure 2 “Ground station”) configured to generate a simulation environment for testing a simulated service assignment (page 4: “… emulation of complex missions and environments… synthetic environment to stimulate systems under test…”; page 6: “… a need to accurately replicate the complexity of the operational environments that a SUT will encounter when executing its assigned mission. This latter need implies the need to integrate an appropriate set of LVC resources into the test environment that can interact with the SUT and stimulate the on-board autonomy so that the SUT behavior can performance can be properly evaluated…”) and vehicle simulation service configured to provision a simulated autonomous vehicle for testing within the vehicle service test system (page 5: “… autonomous entities (friendly or adversarial being the constructive part)… interactions between live entities and virtual/constructive agents in the same test environment…”; page 6: “… The synthetic force generator (SFG) provides the representation of the virtual and constructive entities in the SUT’s operational environment…”; page 7: “… when evaluating multi-vehicle autonomous systems where one SUT may need to be evaluated while cooperating with live or simulated peers… each synthetic actor in the test represented by a cognitive agent… Figure 3 shows two constructive actors…”); and one or more interface configured to obtain test scenario data programmatically generated (Figure 2 streaming/readable via ground communication gateway to the synthetic force generator) using a of libraries associated with a of programming languages (page 8 “… two C++ applications based on the open-source ZeroMQ and Google Protocol Buffer libraries were developed to address these issues… the gateway is designed to work with the TACE infrastructure, seamlessly collecting and relaying all message traffic between the ground and SUT. The gateway applications… streaming telemetry data…”), the test scenario data indicative of parameters to be used within an autonomous vehicle service assignment simulation of the vehicles service test system (page 6: “.. executing its assigned missions…” NOTE: telemetry data is indicative of the autonomous vehicles assigned mission).

Scheidt_2015; teaches to use programming languages and to use a library, but does not teach “using a plurality of libraries associated with a plurality of programming languages.”

Evans_2013; however, makes obvious “using a plurality of libraries associated with a plurality of programming languages” (page 2: “… agent-based simulation software toolkits. These toolkits have the standardized modules, processes, libraries, and programming language that could be used conveniently to develop an agent-based model…”; Chapter 3, page 19: “… modeling tool kit… agent-based modeling.. software tool kit… they allow programmers to reuse classes (definition of objects) created by libraries… a library of software that implements the framework is also available as a simulation tool.. application programming interface API is provided to guide the use of state charts, variables, functions…” page 21: “… the NetLogo… a comprehensive library of models and a large collection of pre-written simulations… multiagent simulation library core in Java… it has a high quality number generator…”).

Scheidt_2015 and Evans_2013 are analogous art because they are from the same field of endeavor called agent-based simulations. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Scheidt_2015 and Evans_2013.
The rationale for doing so would have been Scheidt_2015 teaches to perform agent-based simulations and to use libraries. Evans_2013 teaches that software development kits include libraries provide standardized modules, processes, and libraries and programming languages that could be used to conveniently develop agent-based models (page 2). Therefore it would have been obvious to combine Scheidt_2015 and Evans_2013 for the benefit of conveniently developing models to obtain the invention as specified in the claims.



Relevant Prior Art
Off-Board Testing:
The instant Application it titled: Offboard Vehicle Service Testing System

Uber_ATGSafety_Report_2018 (Uber Advanced Technologies Group: A Principled Approach to Safety V01 – 2018) teaches to utilize “synthetic test scenarios” in “a unified schema” (page 49) to perform “offboard functionality tests, e.g. operability on the Uber network” (page 50) for autonomous vehicles.
Scheidt_2015 (Safe Testing of Autonomous Systems Performance, Interservice/Industry Training, Simulation, and Education Conference (I/ITSEC) 2015) teaches to test autonomous vehicles using Agent-based modeling (ABM) utilizing an “off-board TBS” (test base station) to provides synthetic entities (people, vehicles, etc.) into the SUT’s operational environment (page 6, Figure 2).
Nygaard_2017 (US 9,836,895) teaches to test an autonomous vehicle using virtual objects.

All three of the above references clearly teach the concept of offboard testing which uses virtual objects for the testing of autonomous vehicles. Of particular note is Uber_ATGSafety_Report_2018 also teaches the further concept of testing the “operability on the Uber network.” While this concept is illustrated in the instant application at, for example, Figure 2 and Figure 3 as well as elements of claims 1 and 13 (e.g., “… accessing, by the computing system, one or more backend systems of the service entity via an application programming interface platform…”; the teaching is a generalized one that does not individually and explicitly recite every element of the instant claims.

Agent Based Autonomous Vehicle Testing:

Car2Car_2015 (The handbook for vehicle-to-X cooperative systems simulation, CAR 2 CAR Communication Consortium, 2015) teaches to perform an agent based simulation of vehicles in a simulated environment and to simulate the communication including protocols/systems between the car and other elements in the simulated environment.

While this reference teaches to simulate communication between a vehicle and other elements in the vehicle’s environment including communication protocols/systems this does not explicitly teach to use a sandbox nor that the communication is with one or more backend systems of the service entity. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146